Exhibit 32 NEWSTAR FINANCIAL, INC. CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the annual report on Form 10-K of NewStar Financial, Inc. (the “Company”) for the year ended December31, 2015, as filed with the Securities and Exchange Commission on the date hereof, (the “Report”), each of the undersigned hereby certifies, pursuant to 18 U.S.C. Section1350, that: The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. NEWSTAR FINANCIAL, INC. Date: March4, 2016 /S/TIMOTHY J. CONWAY Timothy J. Conway Chairman, Chief Executive Officer and President Date: March4, 2016 /S/JOHN K. BRAY John K. Bray Chief Financial Officer
